CATES, Judge.
On September 13, 1966, Henderson, an inmate of the Federal Penitentiary at Atlanta, filed an original petition for mandamus to be issued to the Circuit Court of Jefferson County (Birmingham Division).
Henderson is aggrieved that he has not been successful in forcing the circuit court to accord him a speedy trial. He avers that since April, 1965, he has had hanging over him an indictment for “Illegal Possession of a Firearm.” Further, he claims that in June, 1966, he, in vain, asked that court for a speedy trial.
Since Henderson is in Federal custody, his right to demand a speedy trial in a state court is in abeyance. All that was said in Accardo v. State, 39 Ala.App. 453, 102 So. 2d 913, and in Ford v. Presiding Judge, 277 Ala. 83, 167 So.2d 166, as to delivery of prisoners between the United States and a state applies here.
Petition denied.